Citation Nr: 1213493	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  09-10 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for degenerative joint disease and strain of the lumbar spine, status postoperative laminectomy with fusion 
at L4-5.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 



INTRODUCTION

The Veteran had active military service from November 1984 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania, in which the RO granted service connection for degenerative joint disease and strain of the lumbar spine, status postoperative laminectomy with fusion at L4- 5.  At that time, the RO assigned a 10 percent disability rating, effective from July 1, 2007 for the Veteran's service-connected low back disability.  In April 2008, the Veteran disagreed with the rating assigned to his low back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a timely appeal on this claim in March 2009.

By rating decisions dated in August 2009 and January 2012, the RO increased the rating for the Veteran's service-connected low back disability, from 10 percent to 20 percent disabling, for the entire appeal period.

The Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in April 2010.  A copy of the transcript of that hearing is of record.

The Board previously remanded this decision in September 2010 to afford the Veteran a new VA examination. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), are applicable to this matter.

The Board remanded the issue in September 2010 for a VA examination to determine the current severity of the Veteran's back disorder.  While the Board regrets the additional delay, a VA addendum opinion remains necessary to determine the current level of severity as recent findings are unclear.  On VA examination in October 2010, the examiner indicated that flexion was to 50 degrees, extension was to 10 degrees, left and right lateral flexion was to 5 degrees, and left and right lateral rotation was to 30 degrees.  With three repetitions range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  In a December 2011 addendum, the VA examiner opined that it is more than likely that the Veteran's diminished range of motion and degenerative disease of the spine in effect causes unfavorable ankylosis.  

The Board notes that in the September 2010 remand, the RO was also requested to obtain private treatment records from Dr. B.O. of Bucks Montgomery County Pain Management in Sellerville, Pennsylvania, and Dr. V. of Grandview Hospital Medical Group.  In a September 2010 letter, the RO requested the Veteran provide an address or contact information for both physicians.  The Veteran did not respond.  As the case is being remanded for other reasons, the RO should again attempt to obtain these records and associate any outstanding records into the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers (VA and non-VA) who have treated him for his low back disability since July 2007, to specifically include Dr. B.O. of Bucks Montgomery County Pain Management in Sellerville, Pennsylvania, and Dr. V. of Grandview Hospital Medical Group.  After the Veteran has signed the appropriate releases, those records that are not already in the claims folder should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative, if any, are to be notified of unsuccessful efforts in this regard, in order that the Veteran is provided the opportunity to obtain and submit those records for VA review.

2.  Obtain an addendum opinion from the examiner who rendered the December 2011 opinion.  If this examiner is unavailable a new examiner should review the claims file.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.

The examiner should specifically address whether based on consideration of procurable and assembled data the Veteran has ankylosis.  In doing so the examiner should address the significance of the VA examination in October 2010, whereby flexion was to 50 degrees, extension was to 10 degrees, left and right lateral flexion was to 5 degrees, and left and right lateral rotation was to 30 degrees.  A complete rationale for all opinions expressed must be provided.  

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issue on appeal.  If such action does not grant the benefit claimed, the RO should provide the Veteran a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


